No. 99-20944
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-20944
                          Conference Calendar



LEE ANTHONY JOHNSON,

                                            Plaintiff-Appellant,

versus

LIEUTENANT GOVERNOR OFFICE; MS MARY ANNE WILEY;
FRED FIGUEROA, Warden; E D OWENS,

                                            Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-3154
                       --------------------
                          April 14, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Lee Anthony Johnson, Texas prisoner No. 290961, appeals the

denial of his motion to appeal in forma pauperis (IFP) from the

dismissal of a civil rights complaint for failure to comply with

a prior district court sanction order.      Because we find that

there is no underlying appeal of the merits of the dismissal of

the complaint, the motion for IFP is MOOT and this appeal is

DISMISSED AS FRIVOLOUS.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-20944
                               -2-

     At least two cases filed by Johnson have been dismissed as

frivolous in the district court.    Johnson v. Alford, No. 93-CV-

118 (E.D. Tex. March 17, 1994); Johnson v. Richards, No. 93-CV-

524 (E.D. Tex. Dec. 13, 1994).   The dismissal of the instant

appeal thus counts as Johnson’s third strike under the Prison

Litigation Reform Act (PLRA).    Johnson is barred from any further

IFP proceedings in federal court unless he is in imminent danger

of serious physical injury.   28 U.S.C. § 1915(g); see Adepegba v.

Hammons, 103 F.3d 383, 385 (5th Cir. 1996).

     IFP DENIED AS MOOT; APPEAL DISMISSED; APPELLANT BARRED; see

28 U.S.C. § 1915(g).